Name: Commission Regulation (EEC) No 890/91 of 10 April 1991 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades
 Date Published: nan

 No L 90/2111 . 4. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 890/91 of 10 April 1991 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 7 (5) thereof, Whereas Article 2 (5) of Commission Regulation (EEC) No 625/78 (3), as last amended by Regulation (EEC) No 472/91 (4), lays down provisions on the taking of samples and the analysis of skimmed-milk powder offered for public intervention ; whereas the application of those provisions is coming up against practical difficulties ; whereas provisions should accordingly be made for other detailed rules on the subject, care being taken to ensure that controls are effective ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 625/78 is hereby amended as follows : 1 . in Article 2 (5), the second sentence is replaced by the following : 'Samples must be taken and analyses conducted in accordance with the provisions of Annex IV.' ; 2 . the Annex hereto is added as Annex IV. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, the Member States may decide to apply the provisions of this Regulation to quantities of skimmed ­ milk powder offered for intervention from 1 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . (2) OJ No L 362, 27. 12. 1990, p. 5. (3) OJ No L 84, 31 . 3. 1978, p. 19 . (4) OJ No L 54, 28 . 2. 1991 , p. 35. No L 90/22 Official Journal of the European Communities 11 . 4. 91 ANNEX 'ANNEX IV Sampling and analysis of skimmed-milk powder offered for intervention 1 . Number of packages to be selected for sampling checks :  offers containing up to 800 25-kg bags : at least eight,  offers containing more than 800 25-kg bags : at least eight, plus one for each additional 800 bags or fraction thereof. 2. Weight of sample : samples of at least 200 g are to be taken from each package. 3 . Grouping of samples : no more than nine samples are to be combined in a global sample. 4. Analysis of samples : each global sample is to undergo an analysis to verify all the quality characteristics laid down in Annex I.'